Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bently Olive on 2/8/21.

The application has been amended as follows: 

Claim 1. (Examiner Amended) An apparatus comprising: an ion source configured to generate a spatially-extended distribution of ions from a sample;  an electric sector configured with shunts and configured to disperse ions spatially based on their energy; a magnetic sector configured to disperse ions spatially based on their energy, the magnetic sector including a detector configured to detect a plurality of mass-to-charge ratios associated with the ions; a plurality of segmented electrodes positioned between the ion source and the detector, wherein the segmented electrodes are configured to provide a predetermined electric field profile in a gap of the electric sector; and a controller configured to selectively apply a predetermined voltage across at least two of the segmented electrodes for forming the predetermined electric field profile that focuses the ions on a focal plane of the detector according to the sample.

Claim 3. (canceled)

Claim 5. (Examiner Amended) wherein the segmented electrodes reside in [[an]] the electric sector of a mass spectrometer or mass spectrograph.

Claim 8. (Examiner Amended) wherein the controller is configured to apply the predetermined voltage across the segmented electrodes for roughly linearly varying [[an]] the predetermined electric field across [[an]] the electric sector.

Reasons for Allowance
Claims 1-2,4-12,14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and arguments dated 1/26/2021 are persuasive in combination with the agreed to examiner’s amendment.
The applicant argues that the prior art fails to teach the above claimed elements in particular combination with an electric sector with segmented electrodes that is configured to focus the ions on a focal plane of the detector according to the sample. The examiner concurs. The closest available prior art is US 4945236 A, US 4912326 A, and US 5194732 A. These three references all show in some form segmented electrodes in the electric sector. However they all fail to teach that the ions are focused on the detector according to the sample. This is a key element as this allows for a 2-dimensional image of the sample to be focused on the detector, which can provide more information about the sample than the above configurations which at most allow for a 1-dimensional (line) image to be formed on the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881